FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 EMILIA VELASQUEZ-GASPAR,                   No. 17-71964
                      Petitioner,
                                             Agency No.
                   v.                       A200-903-039

 MERRICK B. GARLAND, Attorney
 General,                                      ORDER
                      Respondent.

                  Filed January 25, 2022

   Before: Richard A. Paez, Consuelo M. Callahan, and
          Lawrence J. VanDyke, Circuit Judges.


                         ORDER

    The full court was advised of the petition for rehearing
en banc. A judge requested a vote on whether to rehear the
matter en banc. The matter failed to receive a majority of
the votes of the nonrecused active judges in favor of en banc
consideration. Fed. R. App. P. 35.

   The petition for rehearing en banc is DENIED.